Title: To Thomas Jefferson from Etienne Lemaire, 31 July 1806
From: Lemaire, Etienne
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Washington City le 31—Juilliet 1806
                        
                        Je recûe lhonneur et l’avantage de la vottres par l’aqu’elle vous Me demandé un habit Blœux e les bouton
                            Blanc, aux même M’oment Je lé envoÿé de vôtre par Chez monsieur Madeson, qu’il doit partir l’undit prochain. monsieur
                            J’espair que vous Jouissée d’une Bonn Sentez ainsit que monsieur et madâme Ramdolph Demême Que l’aimable famille, y Cÿ
                            toute la famille Seporte Bien, exeptee mois qui atous gour qu’elque Chôsse pendent les apsence, de monsieur, alant me
                            promener dans les Bois, Je atrapper le poison depui les pied Jusqua la tête, mais Cela ne sera rien Jespair.
                        Monsieur Je fini avecque un sincere atachement Je Sui votre tres humble tres obeisants Serviteur
                        
                            Etienne Lemaire
                            
                        
                    